            Case 3:18-cv-06889-WHO Document 1 Filed 11/14/18 Page 1 of 9




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Meghan E. George (SBN 274525)
 3   Tom E. Wheeler (SBN 308789)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 4   21550 Oxnard St., Suite 780
 5   Woodland Hills, CA 91367
     Phone: 323-306-4234
 6
     Fax: 866-633-0228
 7   tfriedman@ toddflaw.com
 8   abacon@ toddflaw.com
     mgeorge@toddflaw.com
 9   twheeler@toddflaw.com
10   Attorneys for Plaintiff
11                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
12
                                              ) Case No.
13   SYLVIA SCHICK, individually and on )
14   behalf of all others similarly situated, ) CLASS ACTION
                                              )
15   Plaintiff,                               ) COMPLAINT FOR VIOLATIONS
16                                            ) OF:
            vs.                               )
17                                                 1. NEGLIGENT VIOLATIONS
                                              )
                                                         OF THE TELEPHONE
18   UNIFIED CARING ASSOCIATION )                        CONSUMER PROTECTION
19   d/b/a PERENNIAL CARE UCA;                )          ACT [47 U.S.C. §227(b)]
     PATRIOT HEALTH FLORIDA, INC.; )               2.    WILLFUL VIOLATIONS
20                                                       OF THE TELEPHONE
     and DOES 1 through 10, inclusive, and )             CONSUMER PROTECTION
21   each of them,                            )          ACT [47 U.S.C. §227(b)]
                                              )
22
     Defendant.                               ) DEMAND FOR JURY TRIAL
23                                            )
24
                                              )
                                              )
25                                            )
26                                            )
                                              )
27                                            )
28



                             CLASS ACTION COMPLAINT
                                         -1-
                Case 3:18-cv-06889-WHO Document 1 Filed 11/14/18 Page 2 of 9




 1         Plaintiff SYLVIA SCHICK (“Plaintiff”), individually and on behalf of all
 2   others similarly situated, alleges the following upon information and belief based
 3   upon personal knowledge:
 4                               NATURE OF THE CASE
 5         1.      Plaintiff brings this action individually and on behalf of all others
 6   similarly situated seeking damages and any other available legal or equitable
 7   remedies resulting from the illegal actions of UNIFIED CARING ASSOCIATION
 8   d/b/a PERENNIAL UCA and PATRIOT HEALTH FLORIDA, INC. (collectively
 9   “Defendants”), in negligently, knowingly, and/or willfully contacting Plaintiff on
10   Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection
11   Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations, thereby invading
12   Plaintiff’s privacy.
13                              JURISDICTION & VENUE
14         2.      Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
15   a resident of California, seeks relief on behalf of a Class, which will result in at
16   least one class member belonging to a different state than that of Defendants.
17   Defendant UNIFIED CARING ASSOCIATION d/b/a PERENNIAL UCA is an
18   Arizona company, and Defendant PATRIOT HEALTH FLORIDA, INC. is a
19   Florida company. Plaintiff also seeks up to $1,500.00 in damages for each call in
20   violation of the TCPA, which, when aggregated among a proposed class in the
21   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
22   Therefore, both diversity jurisdiction and the damages threshold under the Class
23   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
24         3.      Venue is proper in the United States District Court for the Northern
25   District of California pursuant to 28 U.S.C. § 1391(b) and because Defendant does
26   business within the State of California and Plaintiff resides within the County of
27   Contra Costa.
28



                                 CLASS ACTION COMPLAINT
                                              -2-
                Case 3:18-cv-06889-WHO Document 1 Filed 11/14/18 Page 3 of 9




 1                                        PARTIES
 2         4.      Plaintiff, SYLVIA SCHICK (“Plaintiff”), is a natural person residing
 3   in Shell Beach, California and is a “person” as defined by 47 U.S.C. § 153 (39).
 4         5.      Defendant, UNIFIED CARING ASSOCIATION d/b/a PERENNIAL
 5   UCA (“UCA”) is a company which brokers the sale of discount medical plans, and
 6   is a “person” as defined by 47 U.S.C. § 153 (39).
 7         6.      Defendant, PATRIOT HEALTH FLORIDA, INC. (“PATRIOT”) is a
 8   discount medical plan organization, and is a “person” as defined by 47 U.S.C. §
 9   153 (39).
10         7.      The above named Defendants, and their subsidiaries and agents, are
11   collectively referred to as “Defendants.” The true names and capacities of the
12   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
13   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
14   names. Each of the Defendants designated herein as a DOE is legally responsible
15   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
16   Complaint to reflect the true names and capacities of the DOE Defendants when
17   such identities become known.
18         8.      Plaintiff is informed and believes that at all relevant times, each and
19   every Defendant was acting as an agent and/or employee of each of the other
20   Defendants and was acting within the course and scope of said agency and/or
21   employment with the full knowledge and consent of each of the other Defendants.
22   Plaintiff is informed and believes that each of the acts and/or omissions complained
23   of herein was made known to, and ratified by, each of the other Defendants.
24                              FACTUAL ALLEGATIONS
25         9.      Beginning in or around July 2018, Defendant contacted Plaintiff on
26   Plaintiff’s cellular telephone number ending in -0440, in an attempt to solicit
27   Plaintiff to purchase Defendant’s services.
28         10.     On information and belief, PATRIOT hired UCA to broker its services


                                 CLASS ACTION COMPLAINT
                                              -3-
               Case 3:18-cv-06889-WHO Document 1 Filed 11/14/18 Page 4 of 9




 1   and place calls on PATRIOT’s behalf. That is, PATRIOT hired UCA to place calls
 2   to telephone numbers of potential clients with whom PATRIOT and UCA might
 3   solicit services. Under this arrangement, UCA placed calls utilizing pre-recorded
 4   voice messages to Plaintiff and others similarly situated by using an “automatic
 5   telephone dialing system” as defined by 47 U.S.C. § 227(a)(1). UCA would call
 6   Plaintiff and others similarly situated and then, when someone such as Plaintiff
 7   answers, UCA would solicit its services, which included discount medical plans
 8   provided through PATRIOT.
 9         11.    UCA used an “automatic telephone dialing system” as defined by 47
10   U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
11         12.    UCA contacted or attempted to contact Plaintiff from telephone
12   numbers including, but not limited to (323) 985-9318 confirmed to be Defendant’s
13   number.
14         13.    UCA’s calls constituted calls that were not for emergency purposes as
15   defined by 47 U.S.C. § 227(b)(1)(A).
16         14.    During all relevant times, Defendant did not possess Plaintiff’s “prior
17   express consent” to receive calls using an automatic telephone dialing system or an
18   artificial or prerecorded voice on her cellular telephone pursuant to 47 U.S.C. §
19   227(b)(1)(A).
20         15.    Plaintiff is not a customer of Defendant’s services and has never
21   provided any personal information, including her cellular telephone number, to
22   Defendant for any purpose whatsoever. Accordingly, Defendant never received
23   Plaintiff’s “prior express consent” to receive calls using an automatic telephone
24   dialing system or an artificial or prerecorded voice on her cellular telephone
25   pursuant to 47 U.S.C. § 227(b)(1)(A).
26                                CLASS ALLEGATIONS
27         16.    Plaintiff brings this action individually and on behalf of all others
28   similarly situated, as a member of the proposed class (“The Class”).


                                  CLASS ACTION COMPLAINT
                                                -4-
              Case 3:18-cv-06889-WHO Document 1 Filed 11/14/18 Page 5 of 9




 1         17.    The class concerning the ATDS claim for no prior express consent is
 2   defined as follows:
 3
                  All persons within the United States who received any
 4                solicitation/telemarketing   telephone   calls    from
 5                Defendant to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
 6
                  system or an artificial or prerecorded voice and such
 7                person had not previously consented to receiving such
 8
                  calls within the four years prior to the filing of this
                  Complaint
 9
10         18.    Plaintiff represents, and is a member of, The Class, consisting of all
11   persons within the United States who received any solicitation/telemarketing
12   telephone calls from Defendant to said person’s cellular telephone made through
13   the use of any automatic telephone dialing system or an artificial or prerecorded
14   voice and such person had not previously not provided their cellular telephone
15   number to Defendant within the four years prior to the filing of this Complaint.
16         19.    Defendant, its employees and agents are excluded from The Class.
17   Plaintiff does not know the number of members in The Class, but believes the Class
18   members number in the thousands, if not more. Thus, this matter should be
19   certified as a Class Action to assist in the expeditious litigation of the matter.
20         20.    The Class is so numerous that the individual joinder of all of its
21   members is impractical. While the exact number and identities of The Class
22   members are unknown to Plaintiff at this time and can only be ascertained through
23   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
24   The Class includes thousands of members.            Plaintiff alleges that The Class
25   members may be ascertained by the records maintained by Defendant.
26         21.    Plaintiff and members of The Class were harmed by the acts of
27   Defendants in at least the following ways: Defendant illegally contacted Plaintiff
28   and The Class members via their cellular telephones thereby causing Plaintiff and


                                 CLASS ACTION COMPLAINT
                                               -5-
             Case 3:18-cv-06889-WHO Document 1 Filed 11/14/18 Page 6 of 9




 1   The Class members to incur certain charges or reduced telephone time for which
 2   Plaintiff and The Class members had previously paid by having to retrieve or
 3   administer messages left by Defendant during those illegal calls, and invading the
 4   privacy of said Plaintiff and The Class members.
 5         22.    Common questions of fact and law exist as to all members of The
 6   Class which predominate over any questions affecting only individual members of
 7   The Class. These common legal and factual questions, which do not vary between
 8   Class members, and which may be determined without reference to the individual
 9   circumstances of any The Class members, include, but are not limited to, the
10   following:
11                a.    Whether, within the four years prior to the filing of this
12                      Complaint, Defendant made any telemarketing/solicitation call
13                      (other than a call made for emergency purposes or made with
14                      the prior express consent of the called party) to a Class member
15                      using any automatic telephone dialing system or any artificial
16                      or prerecorded voice to any telephone number assigned to a
17                      cellular telephone service;
18                b.    Whether Plaintiff and The Class members were damaged
19                      thereby, and the extent of damages for such violation; and
20                c.    Whether Defendant should be enjoined from engaging in such
21                      conduct in the future.
22         23.    As a person that received numerous telemarketing/solicitation calls
23   from Defendant using an automatic telephone dialing system or an artificial or
24   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
25   claims that are typical of The Class.
26         24.    Plaintiff will fairly and adequately protect the interests of the members
27   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
28   class actions.


                                CLASS ACTION COMPLAINT
                                              -6-
             Case 3:18-cv-06889-WHO Document 1 Filed 11/14/18 Page 7 of 9




 1         25.    A class action is superior to other available methods of fair and
 2   efficient adjudication of this controversy, since individual litigation of the claims
 3   of all Class members is impracticable. Even if every Class member could afford
 4   individual litigation, the court system could not. It would be unduly burdensome
 5   to the courts in which individual litigation of numerous issues would proceed.
 6   Individualized litigation would also present the potential for varying, inconsistent,
 7   or contradictory judgments and would magnify the delay and expense to all parties
 8   and to the court system resulting from multiple trials of the same complex factual
 9   issues. By contrast, the conduct of this action as a class action presents fewer
10   management difficulties, conserves the resources of the parties and of the court
11   system, and protects the rights of each Class member.
12         26.    The prosecution of separate actions by individual Class members
13   would create a risk of adjudications with respect to them that would, as a practical
14   matter, be dispositive of the interests of the other Class members not parties to such
15   adjudications or that would substantially impair or impede the ability of such non-
16   party Class members to protect their interests.
17         27.    Defendant has acted or refused to act in respects generally applicable
18   to The Class, thereby making appropriate final and injunctive relief with regard to
19   the members of the Class as a whole.
20                             FIRST CAUSE OF ACTION
21          Negligent Violations of the Telephone Consumer Protection Act
22                                   47 U.S.C. §227(b).
23         28.    Plaintiff repeats and incorporates by reference into this cause of action
24   the allegations set forth above at Paragraphs 1-27.
25         29.    The foregoing acts and omissions of Defendant constitute numerous
26   and multiple negligent violations of the TCPA, including but not limited to each
27   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
28   47 U.S.C. § 227 (b)(1)(A).


                                  CLASS ACTION COMPLAINT
                                              -7-
             Case 3:18-cv-06889-WHO Document 1 Filed 11/14/18 Page 8 of 9




 1         30.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
 2   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
 3   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 4         31.    Plaintiff and the Class members are also entitled to and seek injunctive
 5   relief prohibiting such conduct in the future.
 6                           SECOND CAUSE OF ACTION
 7    Knowing and/or Willful Violations of the Telephone Consumer Protection
 8                                           Act
 9                                   47 U.S.C. §227(b)
10         32.    Plaintiff repeats and incorporates by reference into this cause of action
11   the allegations set forth above at Paragraphs 1-27.
12         33.    The foregoing acts and omissions of Defendant constitute numerous
13   and multiple knowing and/or willful violations of the TCPA, including but not
14   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
15   and in particular 47 U.S.C. § 227 (b)(1)(A).
16         34.    As a result of Defendant’s knowing and/or willful violations of 47
17   U.S.C. § 227(b), Plaintiff and the Class members are entitled an award of $1,500.00
18   in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
19   227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
20         35.    Plaintiff and the Class members are also entitled to and seek injunctive
21   relief prohibiting such conduct in the future.
22                                PRAYER FOR RELIEF
23   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
24                             FIRST CAUSE OF ACTION
25          Negligent Violations of the Telephone Consumer Protection Act
26                                   47 U.S.C. §227(b)
27                As a result of Defendant’s negligent violations of 47 U.S.C.
28                §227(b)(1), Plaintiff and the ATDS Class members are entitled to and


                                 CLASS ACTION COMPLAINT
                                              -8-
             Case 3:18-cv-06889-WHO Document 1 Filed 11/14/18 Page 9 of 9




 1                request $500 in statutory damages, for each and every violation,
 2                pursuant to 47 U.S.C. 227(b)(3)(B).
 3                Any and all other relief that the Court deems just and proper.
 4                           SECOND CAUSE OF ACTION
 5    Knowing and/or Willful Violations of the Telephone Consumer Protection
 6                                            Act
 7                                    47 U.S.C. §227(b)
 8                As a result of Defendant’s willful and/or knowing violations of 47
 9                U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
10                entitled to and request treble damages, as provided by statute, up to
11                $1,500, for each and every violation, pursuant to 47 U.S.C.
12                §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
13                Any and all other relief that the Court deems just and proper.
14         36.    Pursuant to the Seventh Amendment to the Constitution of the United
15   States of America, Plaintiff is entitled to, and demands, a trial by jury.
16
17         Respectfully Submitted this 14th Day of November, 2018.
18                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
19
                                       By: /s/ Todd M. Friedman
20
                                           Todd M. Friedman
21                                         Law Offices of Todd M. Friedman
22
                                           Attorney for Plaintiff

23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                               -9-
